Order entered February 19, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00813-CV

      EDWARD KELLY, EDWARD KELLY D/B/A KELLY PLUMBING & LEAK
              DETECTION AND BRITTANY KELLY, Appellants

                                           V.

 SANJAI R. ISAAC, M.D., REBECCA ISAAC AND MERIDIAN REVOCABLE TRUST,
   BARBARA HEIDEN AND SHELLEY OLIVER AND BLAKE MYERS, Appellees

                     On Appeal from the County Court at Law No. 7
                                 Collin County, Texas
                         Trial Court Cause No. 007-01284-2017

                                        ORDER
       Before the Court is appellants’ motion for a fourteen-day extension of time to file

appellants’ reply brief. We GRANT the motion and ORDER the reply brief be filed by March

16, 2020.


                                                  /s/   ERIN A. NOWELL
                                                        JUSTICE